     Case 2:18-cr-00053-TOR     ECF No. 171    filed 08/31/20   PageID.1537 Page 1 of 3




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:18-CR-0053-TOR
 8                              Plaintiff,

 9          v.                                     ORDER DISMISSING COUNTS 2
                                                   AND 4 OF THE SUPERSEDING
10    PAUL AARON MURRAY,                           INDICTMENT WITH PREJUDICE

11                             Defendant.

12

13         BEFORE THE COURT are the Defendant’s two Motions to Dismiss Count

14   4 of the Superseding Indictment, ECF Nos. 163, 165, and the Government’s

15   Motions to Dismiss Counts 2 and 4 of the Superseding Indictment, ECF Nos. 166,

16   167. The Court has reviewed the motions and the file therein and is fully

17   informed.

18         The Government seeks to dismiss with prejudice counts 2 and 4 of the

19   Superseding Indictment in this matter pursuant to Federal Rule Criminal Procedure

20   48(a). Additionally, the Government seeks to have the Court set aside its Order


     ORDER DISMISSING COUNTS 2 AND 4 OF THE SUPERSEDING
     INDICTMENT WITH PREJUDICE ~ 1
     Case 2:18-cr-00053-TOR     ECF No. 171    filed 08/31/20   PageID.1538 Page 2 of 3




 1   compelling disclosure of the source code for the Torrential Downpour software

 2   program. The distribution of child pornography charge (Count 2) is premised on

 3   the use of Torrential Downpour to conduct single-source downloads from

 4   Defendant. To avoid disclosure of this investigative tool, the government is

 5   seeking dismissal of Count 2 and represents that it will not offer evidence based on

 6   Torrential Downpour at trial, unless the door is opened by the defense. ECF No.

 7   166 at 3-4.

 8         The Court only granted the defense access to the Torrential Downpour

 9   source code in order to defend Count 2 of the Superseding Indictment.

10   Accordingly, if Count 2 is dismissed, the Court’s disclosure order is no longer

11   necessary. For good cause shown, the Court grants the motions, but makes no

12   judgment as to the merit or wisdom of this dismissal.

13         Accordingly, IT IS HEREBY ORDERED:

14         1. The Government’s Motions to Dismiss Counts 2 and 4 of the

15            Superseding Indictment, ECF Nos. 166, 167, are GRANTED. Counts 2

16            and 4 of the Superseding Indictment are dismissed with prejudice.

17         2. The Government’s Motion to Set Aside the Court’s disclosure order

18            (ECF No. 160) is GRANTED. The Court’s Order at ECF No. 160 is

19            VACATED.

20


     ORDER DISMISSING COUNTS 2 AND 4 OF THE SUPERSEDING
     INDICTMENT WITH PREJUDICE ~ 2
     Case 2:18-cr-00053-TOR       ECF No. 171   filed 08/31/20   PageID.1539 Page 3 of 3




 1         3. Defendant’s two pending Motions to Dismiss Count 4, ECF Nos. 163,

 2            165, are DENIED as moot.

 3         The District Court Executive is hereby directed to enter this Order and

 4   provide copies to counsel.

 5         DATED August 31, 2020.

 6

 7                                   THOMAS O. RICE
                                  United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20


     ORDER DISMISSING COUNTS 2 AND 4 OF THE SUPERSEDING
     INDICTMENT WITH PREJUDICE ~ 3
